 1                                                            The Honorable Ricardo S. Martinez

 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF WASHINGTON (SEATTLE)
 9

10    JUDY YEE,                                            Case No. 2:19-cv-00203-RSM
11                       Plaintiff                         STIPULATED PROTECTIVE
                                                           ORDER
12           v.
13    VERIZON DIGITAL MEDIA SERVICES,
      INC., a California Corporation, and
14    VERIZON WIRELESS SERVICES, LLC,
      d/b/a VERIZON WIRELESS, a Delaware
15    Limited Liability Company, EQUIFAX
      INFORMATION SERVICES, LLC, a
16    Georgia Limited Liability Company,
      EXPERIAN INFORMATION SOLUTIONS,
17    INC., an Ohio Corporation and TRANS
      UNION LLC, a Delaware Limited Liability
18    Company,
19                       Defendants.
20

21          IT IS HEREBY STIPULATED by and between Plaintiff Judy Yee and Defendants
22   VERIZON DIGITAL MEDIA SERVICES, INC. (“Verizon Media”), VERIZON WIRELESS
23   SERVICES, LLC (“Verizon Wireless”), EQUIFAX INFORMATION SERVICES LLC
24   (“Equifax”), EXPERIAN INFORMATION SOLUTIONS, INC. (“Experian”), through their
25   respective attorneys of record, as follows:
26   1.     PURPOSES AND LIMITATIONS
27          Discovery in this action is likely to involve production of confidential, proprietary, or
28
                                                                 Law Office of SaraEllen Hutchison, PLLC
     STIPULATED PROTECTIVE ORDER --1                                 539 Broadway | Tacoma, WA 98402
     (2:19-cv-00203-RSM)                                      Ph 206.529.5195 | saraellen@saraellenhutchison.com
 1   private information for which special protection may be warranted. Accordingly, the parties hereby

 2   stipulate to and petition the court to enter the following Stipulated Protective Order. The parties

 3   acknowledge that this agreement is consistent with LCR 26(c). It does not confer blanket protection

 4   on all disclosures or responses to discovery, the protection it affords from public disclosure and use

 5   extends only to the limited information or items that are entitled to confidential treatment under the

 6   applicable legal principles, and it does not presumptively entitle parties to file confidential

 7   information under seal.

 8   2.      “CONFIDENTIAL” MATERIAL

 9           “Confidential” material shall include the following documents and tangible things

10   produced or otherwise exchanged:

11                  a.      information prohibited from disclosure by statute;

12                  b.      information that the party has a reasonable and good faith belief contains a

13                          trade secret, including, but not limited to, disclosure logs, D/R logs,

14                          transaction logs, admin reports, and Defendants’ confidential policies and

15                          procedures;

16                  c.      research, technical, commercial or financial information that the party has

17                          maintained as confidential, and that, if disclosed to customers or

18                          competitors, would tend to damage the party's competitive position or

19                          expose an individual to identity theft;

20                  d.      information and documents that a party has a reasonable and good faith

21                          belief constitutes, contains, or refers to proprietary technology or

22                          information owned or developed by the producing party, and that, if

23                          disclosed to customers or competitors, would tend to damage the party's

24                          competitive position, including, but not limited to, Defendants’ confidential

25                          policies and procedures, disclosure logs, D/R logs, transaction logs, and

26                          Admin reports.

27          ///

28
                                                                   Law Office of SaraEllen Hutchison, PLLC
     STIPULATED PROTECTIVE ORDER --2                                     539 Broadway | Tacoma, WA 98402
     (2:19-cv-00203-RSM)                                          206-529-5195 | saraellen@saraellenhutchison.com
 1   3.     SCOPE

 2          The protections conferred by this agreement cover not only confidential material (as

 3   defined above), but also (1) any information copied or extracted from confidential material; (2)

 4   all copies, excerpts, summaries, or compilations of confidential material; and (3) any testimony or

 5   presentations by parties or their counsel that might reveal confidential material.

 6          However, the protections conferred by this agreement do not cover information that is in

 7   the public domain or becomes part of the public domain through trial or otherwise.

 8   4.     ACCESS TO AND USE OF CONFIDENTIAL MATERIAL

 9          4.1     Basic Principles. A receiving party may use confidential material that is disclosed

10   or produced by another party or by a non-party in connection with this case only for prosecuting,

11   defending, or attempting to settle this litigation. Confidential material may be disclosed only to the

12   categories of persons and under the conditions described in this agreement. Confidential

13   material must be stored and maintained by a receiving party at a location and in a secure manner

14   that ensures that access is limited to the persons authorized under this agreement.

15          Nothing in this Order shall prevent a party from using at trial any information or materials

16   designated “Confidential.”

17          4.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise

18   ordered by the court or permitted in writing by the designating party, a receiving party may

19   disclose any confidential material only to:

20                  (a) the receiving party’s counsel of record in this action, as well as employees of

21   counsel to whom it is reasonably necessary to disclose the information for this litigation;

22                  (b) the officers, directors, and employees (including in house counsel) of the

23   receiving party to whom disclosure is reasonably necessary for this litigation,

24                  (c) experts and consultants specifically retained in connection with this litigation to

25   whom disclosure is reasonably necessary and who have signed the “Acknowledgment and

26   Agreement to Be Bound” (Exhibit A);

27                  (d) the court, court personnel, and court reporters and their staff;

28
                                                                   Law Office of SaraEllen Hutchison, PLLC
     STIPULATED PROTECTIVE ORDER --3                                     539 Broadway | Tacoma, WA 98402
     (2:19-cv-00203-RSM)                                          206-529-5195 | saraellen@saraellenhutchison.com
 1                  (e) copy or imaging services retained by counsel to assist in the duplication of

 2   confidential material, provided that counsel for the party retaining the copy or imaging service

 3   instructs the service not to disclose any confidential material to third parties and to immediately

 4   return all originals and copies of any confidential material;

 5                  (f) during their depositions, witnesses in the action to whom disclosure is

 6   reasonably necessary and who have signed the “Acknowledgment and Agreement to Be Bound”

 7   (Exhibit A), unless otherwise agreed by the designating party or ordered by the court. Pages of

 8   transcribed deposition testimony or exhibits to depositions that reveal confidential material must

 9   be separately bound by the court reporter and may not be disclosed to anyone except as permitted

10   under this agreement;

11                  (g) the author or recipient of a document containing the information or a

12   custodian or other person who otherwise possessed or knew the information.

13          All persons receiving documents produced pursuant to this Order shall be advised of their

14   confidential nature. All persons to whom confidential information and/or documents are disclosed

15   are hereby enjoined from disclosing same to any person except as provided herein, and are further

16   enjoined from using same except in the preparation for and trial of the above-captioned action

17   between the named parties thereto. No person receiving or reviewing such confidential documents,

18   information or transcript shall disseminate or disclose them to any person other than those described

19   above in Section 4.2 and for the purposes specified, and in no event shall such person make any

20   other use of such document or transcript.

21          4.3     Filing Confidential Material. Before filing confidential material or discussing or

22   referencing such material in court filings, the filing party shall confer with the designating party, in

23   accordance with Local Civil Rule 5(g)(3)(A) to determine whether the designating party will

24   remove the confidential designation, whether the document can be redacted, or whether a motion

25   to seal or stipulation and proposed order is warranted. During the meet and confer process, the

26   designating party must identify the basis for sealing the specific confidential information at issue,

27   and the filing party shall include this basis in its motion to seal, along with any objection to sealing

28
                                                                      Law Office of SaraEllen Hutchison, PLLC
     STIPULATED PROTECTIVE ORDER --4                                        539 Broadway | Tacoma, WA 98402
     (2:19-cv-00203-RSM)                                             206-529-5195 | saraellen@saraellenhutchison.com
 1   the information at issue. Local Civil Rule 5(g) sets forth the procedures that must be followed and

 2   the standards that will be applied when a party seeks permission from the court to file material

 3   under seal. A party who seeks to maintain the confidentiality of its information must satisfy the

 4   requirements of Local Civil Rule 5(g)(3)(B), even if it is not the party filing the motion to seal.

 5   Failure to satisfy this requirement will result in the motion to seal being denied, in accordance with

 6   the strong presumption of public access to the Court’s files.

 7   5.      DESIGNATING PROTECTED MATERIAL

 8          5.1     Exercise of Restraint and Care in Designating Material for Protection. Each party

 9   or non-party that designates information or items for protection under this agreement must take

10   care to limit any such designation to specific material that qualifies under the appropriate standards.

11   The designating party must designate for protection only those parts of material, documents, items,

12   or oral or written communications that qualify, so that other portions of the material, documents,

13   items, or communications for which protection is not warranted are not swept unjustifiably within

14   the ambit of this agreement.

15          Mass, indiscriminate, or routinized designations are prohibited. Designations that are shown

16   to be clearly unjustified or that have been made for an improper purpose (e.g., to unnecessarily

17   encumber or delay the case development process or to impose unnecessary expenses and burdens

18   on other parties) expose the designating party to sanctions.

19          If it comes to a designating party’s attention that information or items that it designated for

20   protection do not qualify for protection, the designating party must promptly notify all other

21   parties that it is withdrawing the mistaken designation.

22          5.2      Manner and Timing of Designations. Except as otherwise provided in this

23   agreement (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or

24   ordered, disclosure or discovery material that qualifies for protection under this agreement must be

25   clearly so designated before or when the material is disclosed or produced.

26                  (a) Information in documentary form: (e.g., paper or electronic documents and

27   deposition exhibits, but excluding transcripts of depositions or other pretrial or trial proceedings),

28
                                                                     Law Office of SaraEllen Hutchison, PLLC
     STIPULATED PROTECTIVE ORDER --5                                       539 Broadway | Tacoma, WA 98402
     (2:19-cv-00203-RSM)                                            206-529-5195 | saraellen@saraellenhutchison.com
 1   the designating party must affix the word “CONFIDENTIAL” to each page that contains

 2   confidential material. If only a portion or portions of the material on a page qualifies for protection,

 3   the producing party also must clearly identify the protected portion(s) (e.g., by making appropriate

 4   markings in the margins).

 5                   (b) Testimony given in deposition or in other pretrial proceedings: the parties and

 6   any participating non-parties must identify on the record, during the deposition or other pretrial

 7   proceeding, all protected testimony, without prejudice to their right to so designate other testimony

 8   after reviewing the transcript. Any party or non-party may, within twenty-one days after availability

 9   of the transcript of the deposition or other pretrial proceeding, designate portions of the transcript,

10   or exhibits thereto, as confidential. If a party or non-party desires to protect confidential information

11   at trial, the issue should be addressed during the pre-trial conference.

12                   (c) Other tangible items: the producing party must affix in a prominent place on the

13   exterior of the container or containers in which the information or item is stored the word

14   “CONFIDENTIAL.” If only a portion or portions of the information or item warrant protection,

15   the producing party, to the extent practicable, shall identify the protected portion(s).

16           5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

17   designate qualified information or items does not, standing alone, waive the designating party’s

18   right to secure protection under this agreement for such material. Upon timely correction of a

19   designation, the receiving party must make reasonable efforts to ensure that the material is treated

20   in accordance with the provisions of this agreement.

21   6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS

22           6.1     Timing of Challenges. Any party or non-party may challenge a designation of

23   confidentiality at any time. Unless a prompt challenge to a designating party’s confidentiality

24   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic

25   burdens, or a significant disruption or delay of the litigation, a party does not waive its right to

26   challenge a confidentiality designation by electing not to mount a challenge promptly after the

27   original designation is disclosed.

28
                                                                     Law Office of SaraEllen Hutchison, PLLC
     STIPULATED PROTECTIVE ORDER --6                                       539 Broadway | Tacoma, WA 98402
     (2:19-cv-00203-RSM)                                            206-529-5195 | saraellen@saraellenhutchison.com
 1           6.2    Meet and Confer. The parties must make every attempt to resolve any dispute

 2   regarding confidential designations without court involvement. Any motion regarding confidential

 3   designations or for a protective order must include a certification, in the motion or in a declaration

 4   or affidavit, that the movant has engaged in a good faith meet and confer conference with other

 5   affected parties in an effort to resolve the dispute without court action. The certification must list

 6   the date, manner, and participants to the conference. A good faith effort to confer requires a face-

 7   to-face meeting or a telephone conference.

 8           6.3    Judicial Intervention. If the parties cannot resolve a challenge without court

 9   intervention, the designating party shall file and serve a motion to retain confidentiality under Local

10   Civil Rule 7 (and in compliance with Local Civil Rule 5(g), if applicable). The burden of persuasion

11   in any such motion shall be on the designating party. Frivolous challenges, and those made for an

12   improper purpose (e.g., to harass or impose unnecessary expenses and burdens on other parties)

13   may expose the challenging party to sanctions. All parties shall continue to maintain the material

14   in question as confidential until the court rules on the challenge.

15   7.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER

16           LITIGATION

17           If a party is served with a subpoena or a court order issued in other litigation that compels

18   disclosure of any information or items designated in this action as “CONFIDENTIAL,” that party

19   must:

20           (a) promptly notify the designating party in writing and include a copy of the subpoena or

21   court order;

22           (b) promptly notify in writing the party who caused the subpoena or order to issue in the

23   other litigation that some or all of the material covered by the subpoena or order is subject to this

24   agreement. Such notification shall include a copy of this agreement; and

25           (c) cooperate with respect to all reasonable procedures sought to be pursued by the

26   designating party whose confidential material may be affected.

27   8.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

28
                                                                    Law Office of SaraEllen Hutchison, PLLC
     STIPULATED PROTECTIVE ORDER --7                                      539 Broadway | Tacoma, WA 98402
     (2:19-cv-00203-RSM)                                           206-529-5195 | saraellen@saraellenhutchison.com
 1           If a receiving party learns that, by inadvertence or otherwise, it has disclosed confidential

 2   material to any person or in any circumstance not authorized under this agreement, the receiving

 3   party must immediately (a) notify in writing the designating party of the unauthorized disclosures,

 4   (b) use its best efforts to retrieve all unauthorized copies of the protected material, (c) inform the

 5   person or persons to whom unauthorized disclosures were made of all the terms of this agreement,

 6   and (d) request that such person or persons execute the “Acknowledgment and Agreement to Be

 7   Bound” that is attached hereto as Exhibit A.

 8   9.      INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED

 9           MATERIAL

10           When a producing party gives notice to receiving parties that certain inadvertently produced

11   material is subject to a claim of privilege or other protection, the obligations of the receiving parties

12   are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to

13   modify whatever procedure may be established in an e-discovery order or agreement that provides

14   for production without prior privilege review. The parties agree to the entry of a non-waiver order

15   under Fed. R. Evid. 502(d) as set forth herein.

16   10.     NON TERMINATION AND RETURN OF DOCUMENTS

17           Within 60 days after the termination of this action, including all appeals, each receiving

18   party must return or destroy all confidential material to the producing party, including all copies,

19   extracts and summaries thereof. Alternatively, the parties may agree upon appropriate methods of

20   destruction.

21           Notwithstanding this provision, counsel are entitled to one archival copy of all documents

22   filed with the court, trial, deposition, and hearing transcripts, correspondence, deposition and trial

23   exhibits, expert reports, attorney work product, and consultant and expert work product, even if

24   such materials contain confidential material.

25           The confidentiality obligations imposed by this agreement shall remain in effect until a

26   designating party agrees otherwise in writing or a court orders otherwise.

27

28
                                                                     Law Office of SaraEllen Hutchison, PLLC
     STIPULATED PROTECTIVE ORDER --8                                       539 Broadway | Tacoma, WA 98402
     (2:19-cv-00203-RSM)                                            206-529-5195 | saraellen@saraellenhutchison.com
 1   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

 2   Dated this 14th day of June, 2019, at Tacoma, Washington.

 3
                                     /s/ SaraEllen Hutchison
 4                                   SaraEllen Hutchison (WSBA #36137)
 5                                   539 Broadway
                                     Tacoma, WA 98402
 6                                   Telephone:206-529-5195
                                     Facsimile: 253-302-8486
 7                                   Email:      saraellen@saraellenhutchison.com
 8                                   Attorney for Plaintiff

 9
                                     S//Donald G. Grant
10                                   Donald G. Grant, WSBA#15480
11                                   Donald G. Grant, P.S.
                                     1700 Main Street, Suite 245
12                                   Washougal, WA 98671
                                     TEL: (360) 694-8488
13                                   FAX: (360) 694-8688
                                     E-MAIL: don@dongrantps.com
14

15                                   S//Lisa M. Lawrence-Hughes
                                     Lisa M. Lawrence-Hughes (CBN 240375, admitted pro hac vice)
16                                   Yu Mohandesi LL
                                     633 West Fifth Street, Suite 2800
17                                   Los Angeles, CA 90071
                                     Ph: 213-377-5504
18
                                     email: llawrence@yumollp.com
19
                                     Attorneys for Verizon Defendants
20

21                                   S//Jeffrey M. Edelson
                                     Jeffrey M. Edelson (WSBA #37361)
22
                                     Markowitz Herbold PC
23                                   1211 SW Fifth Avenue Suite 3000
                                     Portland, OR 97204-3730
24                                   Tel. (503) 295-3085
                                     Fax (503) 323-9105
25
                                     JeffEdelson@markowitzherbold.com
26
                                     Attorney for Defendant Equifax Information Services LLC
27

28
                                                                  Law Office of SaraEllen Hutchison, PLLC
     STIPULATED PROTECTIVE ORDER --9                                    539 Broadway | Tacoma, WA 98402
     (2:19-cv-00203-RSM)                                         206-529-5195 | saraellen@saraellenhutchison.com
 1                                     S// Bao Pham
                                       Bao Pham (California Bar #322899, Admitted Pro Hac Vice)
 2                                     JONES DAY
                                       3161 Michelson Drive, Suite 800
 3
                                       Irvine, California 92612-4408
 4                                     Telephone: (949) 533-7560
                                       Fax: (949) 553-7539
 5                                     Email: bpham@jonesday.com
 6                                     S// Rachel Groshong
                                       Rachel Groshong (WSBA #47021)
 7
                                       STOEL RIVES LLP
 8                                     600 University Street, Suite 3600
                                       Seattle, WA 98101
 9                                     Telephone: (206) 386-7545
                                       Fax: (206) 386-7500
10                                     Email: rachel.groshong@stoel.com
11
                                       Attorneys for Experian Information Solutions, Inc.
12

13   PURSUANT TO STIPULATION, IT IS SO ORDERED.
14   IT IS FURTHER ORDERED that pursuant to Fed. R. Evid. 502(d), the production of any
15   documents in this proceeding shall not, for the purposes of this proceeding or any other
16   proceeding in any other court, constitute a waiver by the producing party of any privilege
17   applicable to those documents, including the attorney-client privilege, attorney work-product
18   protection, or any other privilege or protection recognized by law.
19

20

21   DATED: June 18, 2019.
22

23                                                A
                                                  RICARDO S. MARTINEZ
24                                                CHIEF UNITED STATES DISTRICT JUDGE
25

26

27

28
                                                                  Law Office of SaraEllen Hutchison, PLLC
     STIPULATED PROTECTIVE ORDER --10                                   539 Broadway | Tacoma, WA 98402
     (2:19-cv-00203-RSM)                                         206-529-5195 | saraellen@saraellenhutchison.com
 1

 2                                               EXHIBIT A
 3                    ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 4   I,   ____________________________________               [print     or      type        full      name],         of
 5   ____________________________________ [print or type full address], declare under penalty of
 6   perjury that I have read in its entirety and understand the Stipulated Protective Order that was issued
 7   by the United States District Court for the Western District of Washington on
 8   ______________[date] in the case of Judy Yee v. VERIZON DIGITAL MEDIA SERVICES, INC.,
 9   a California Corporation, and VERIZON WIRELESS SERVICES, LLC, d/b/a VERIZON
10   WIRELESS, a Delaware Limited Liability Company, EQUIFAX INFORMATION SERVICES, LLC,
11   a Georgia Limited Liability Company, EXPERIAN INFORMATION SOLUTIONS, INC., an Ohio
12   Corporation and TRANS UNION LLC, a Delaware Limited Liability Company, Western District
13   of Washington (Seattle) Case No. 2:19-cv-00203-RSM. I agree to comply with and to be bound by
14   all the terms of this Stipulated Protective Order and I understand and acknowledge that failure to
15   so comply could expose me to sanctions and punishment in the nature of contempt. I solemnly
16   promise that I will not disclose in any manner any information or item that is subject to this
17   Stipulated Protective Order to any person or entity except in strict compliance with the provisions
18   of this Order.
19          I further agree to submit to the jurisdiction of the United States District Court for the
20   Western District of Washington for the purpose of enforcing the terms of this Stipulated Protective
21   Order, even if such enforcement proceedings occur after termination of this action.
22

23

24   Date: _________________________________
25   City and State where sworn and signed: _________________________________
26   Printed name: ______________________________
27   Signature: __________________________________
28
                                                                    Law Office of SaraEllen Hutchison, PLLC
     STIPULATED PROTECTIVE ORDER --11                                     539 Broadway | Tacoma, WA 98402
     (2:19-cv-00203-RSM)                                           206-529-5195 | saraellen@saraellenhutchison.com
